DETAILED ACTION
Status of the claims
Claims 1, 4-9, 11-16, 20-22, and 28-30 are pending and claims 13, 20-22 and 28-30 are withdrawn. See the office action of 02/22/2017 for the withdrawal of claims from consideration as being directed to non-elected invention. Therefore, 1, 4-9, 11-12, and 14-16, are examined on merits in this office action to the extent that they encompass the elected invention.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4-9, 11-12, and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pulendran et al (US 2011/0104293, hereinafter “Pulendran”) in view of Arias et al  (Vaccine 2011, hereinafter “Arias”) as evidenced from Cen et al (Front Pharmacol 2018).
In regards to claims 1, 8, 9, 15, and 16, Pulendran discloses a composition comprising one or more TLR ligand (TLR agonist) and one or more antigens; wherein the antigen and ligands are encapsulated in nanoparticles (e.g. PLGA nanoparticle) (abstract; claims 1, 2, 7; paragraphs [0006], [0007], [0107] & [137]). Pulendran teaches that the antigen con be any type of antigen, including a tumor antigen or an et al  describes that a molecule “encapsulated” in a nanoparticle refers to a molecule (such as an antigen or a TLR ligand) that is either contained within the nanoparticle or attached to the surface of the nanoparticle, or a combination thereof (paragraph [0066]). Pulendran teaches MPL as TLR4 ligand and R837 as TLR7 ligand (paragraphs  [0010] & [0105]). Pulendran teaches that R837 binds to TLR7 and TLR8 (paragraph [0068]). Pulendran teaches that “TLR7/TLR8 ligand” refers to ligand that binds to TLR7, TLR8 or both TLR7 and TLR8 (paragraph [0093]).  Pulendran teaches that MPL and R848 stimulate both TLR7 and TLR8 (paragraph [0044]). Pulendran is directed to induction of humoral and cellular immunity to the antigen and to increase in the titer of antigen-specific antibodies by the composition (Abstract). Pulendran teaches that TLRs play a pivotal role in host immune response (paragraph [0096]) and held activate the adaptive immune system (paragraph [0134]) and contemplated use of TLR5 ligand (paragraph [0140]). Thus nanoparticle composition having antigen with one of the TLRs ligand or nanoparticle composition having antigen and combination of various TLR ligand including TLR5 ligand in the combination would be obvious. Pulendran teaches that the antigen can be any type of antigen, including a tumor antigen or an antigen from a pathogen (paragraph [0007]) and in the combination of TLR ligands (TLR4, TLR5 and TLR8, the TLR4 and TLR8), the TLRs as evidenced from Cen (Front Pharmacol) can be considered as antigen that provoke immune response against tumor because Cen teaches that TLRs activation enable host to recognize a large number of pathogen-associated molecule patters, ignite immune cells to discriminate between self and non-self and then promote innate and adaptive immune response (Abstract). 
Pulendran teaches antigen and TRL ligand attached to nanoparticle surface but is silent about the type of attachment. 
Therefore, one of ordinary skilled in the art would consider that both covalent and non-covalent attachment are encompassed in the recitation of “attachment” by Pulendran. 
Arias disclose Carnauba wax nanoparticle having antigen (HIV-gp 140) co-adsorbed with TLT agonist (e.g. TLR-9) for enhancing strong systemic, mucosal cellular and humoral immune responses to the antigen (as for example, HIV-gp 140 antigen) (Title and Introduction). Arias discloses adsorption of antigen and TLR ligands and specifically discloses adsorption by electrostatic interaction (page 1259, section 2.3). 
Therefore, one of ordinary skilled in the art would obviously consider or would obviously envisaged the “attachment” disclosed by Pulendran as an attachment by electrostatic interaction (i.e. attachment by non-covalent interaction) because Pulendran is silent with regard to the type of attachment and because Arias teaches that antigen adsorbed (i.e. attached by non-covalent electrostatic interaction) by electrostatic interaction enhance strong systemic, mucosal, cellular and humoral response to the antigen. Since Pulendran is also directed to induction of humoral and 
In regards to said one or more antigens and said one or more TLR agonist being at a ratio which increases immunogenicity to one or more antigens, as described above, Pulendran teaches synergistic induction of antibody response ([paragraph [0115]) and increase in titer of antigen specific antibodies (paragraph [0152]), which clearly indicates increase/improvement of immunogenicity. Pulendran discloses 50ug of ovalbumin (antigen) and 36ug of MPL (TLR ligand) (see Example 5) (i.e. an antigen to TLR agonist ration of 1.4:1 ratio) encapsulated in the sample nanoparticle and the composition leads to enhanced stimulation of effector CD8+ T cell responses (i.e. increases immunogenicity). Pulendran also discloses various concentrations of TLR ligands (paragraphs [0106] and [0107]) and various concentrations of antigens (paragarphs [0108]). Further, Arias teaches TLR ligands and antigen (such as HIV-gp14) and the antigen is at least 10% more immunogenic than the antigen fused to TLR agonist. Therefore, various concentrations and ratios of antigen and TRL ligand adsorbed to nanoparticle would be obvious to one of ordinary skilled in the art with the expectation of optimization and improvement of immunogenicity of antigen except unexpected advantage with certain composition "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. At 458,105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable is a known process is ordinary within the skill of the art.” Application of Boesch, 617 F.2d 272,276,205 USPQ 215, 218-219 (C.C.P.A. 1980). In regards to reactogenic property of the TLR agonist in combination with the cognate antigen on the surface of nanoparticle, since the combination of the references makes obvious of providing the antigen and TLR ligand  co-adsorbed on the nanoparticle surface, the property would obviously be there as the inherent property of the TLR ligand would be there. The claims are not limited to any TLR agonist and as claimed all TLR agonist would provide the same reactogenic property as claimed.  The Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that there is a difference, in the first place, between the reactogenic property of the TLR agonist of the prior art (TLR-5, TLR7 & TLR8) references and the TRL agonist of the instant claims.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)).
In regards to claims 4-7 and 11, Pulendran in view of Arias makes obvious the composition of claims 1 and 2, but Pulendran does not disclose wherein the particles are comprised of lipid and the lipid is selected from the group consisting of Oynasan118/PEG35-castor oil blend, natural Camauba wax, synthetic camauba wax, bees wax, a self-emulsifying wax, polyethylene wax, beheny1 alcohol and oleic Arias teaches YP-NP emulsified with different surfactants including Brij700 (page 1262, section 3.1). Therefore, given the fact that carnauba (YC) wax with high colloidal stability, low cost and scalable manufacture would provide a rapid product development pathway and given the fact that antigen and TLR ligand adsorbed YC wax nanoparticle greatly enhance systemic and mucosal cellular and humoral immune responses to the antigen, it would have been obvious to one skilled in the arts, at the time of the invention was made, to have considered substituting the PLGA nanoparticle of Pulendran with the Carnauba wax nanoparticle as taught by Arias for encapsulation of TLT ligands and antigens with the 
In regards to cetyl trimethyl ammonium  surfactant (claim 12), as described above, Arias disclose Brij 70 and also teaches YP-NP emulsified with different surfactants (page 1262, section 3.1) and thus various other known surfactant would be considered obvious absent showing of unexpected advantage with a particular surfactant.
In regards to claim 14, Pulendran teaches target antigen and TLR4 ligand and TLR7/8 ligands, which can be considered as targeting moiety (paragraph [0102]).
Response to argument
Applicant's amendments and arguments filed 01/28/2021 have fully considered but are not persuasive to overcome the rejection under 35 USC 103. Moreover, Applicant’s amendments necessitated modifying the rejections and incorporating an evidentiary reference to address the added limitation.
Applicants argued that neither of the cited references alone or combination make known the claim elements of a composition consisting of a TLR5 agonist, one or more antigens which provokes an immune response in a human against an infectious disease or tumor, a surfactant and a first plurality of particles to which the TLR5 agonist and one or more antigens are attached via non-covalent interactions, which, 
The above arguments have fully been considered but are not found persuasive. Arias discloses nanoparticle surface charged with surfactants provides optimal flexibility to adsorb different types of antigens. Arias teaches the a diverse type of antigens can efficiently adsorbed to both negatively and positively charged nanoparticle and in addition, the surface charge flexibility also facilitated co-adsorption of more than one molecule onto the NP surface (section 4). Pulendran teaches antigen and TRL ligand attached to nanoparticle surface and teaches TLR5 play a pivotal role in host immune response (paragraph [0096]) and contemplated delivery of three of more TLR ligands in the same of different nanoparticles which includes TLR5 ligand (paragraph [0140]). Therefore, there would be a high reasonable expectation of success in combining the antigens with their cognate ligands (TLR agonists) and placing them on a nanoparticle surface by co-adsorption as taught by Airias.  Therefore, Pulendran makes obvious composition comprising nanoparticle having antigens (tumor antigen or an antigen from a pathogen) and combination of TLRs ligands including TLR5 ligand. TLR4, TLR7 or other TLRs can be considered as an antigen which provoke an immune response in a human against an infectious disease or tumor because as evidenced from the evidentiary reference of Cen, TLRs activation enable host to recognize a large number of pathogen-associated molecule patters, ignite immune cells to discriminate between self and non-self and then promote innate and adaptive immune response. Therefore, the recitation “one or more antigens which 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAFIQUL HAQ/     Primary Examiner, Art Unit 1641